WELLS, Judge.
The question presented by this appeal is whether plaintiff presented sufficient evidence to withstand defendant’s motion for a directed verdict. In considering a defendant’s motion for a directed verdict, the court must view the evidence in the light most favorable to the plaintiff, resolving all conflicts in her favor and giving plaintiff the benefit of every inference that reasonably can be drawn in her favor. Snow v. Power Co., 297 N.C. 591, 256 S.E. 2d 227 (1979). It is only when the evidence is insufficient as a matter of law to support a verdict for the plaintiff that the motion should be granted. Id.
Plaintiff argues that the evidence is sufficient to invoke the doctrine of res ipsa loquitur and therefore to require submission of the case to the jury. We agree. Res ipsa loquitur is an eviden-tiary rule grounded in the superior logic of ordinary human experience which operates to permit an inference of negligence from the very happening of the occurrence itself. McPherson v. Hospital, 43 N.C. App. 164, 258 S.E. 2d 410 (1979); 2 Brandis, N.C. Evidence § 227 (2d rev. ed. 1982). The rule is generally stated as follows:
[WJhen a thing which causes injury is shown to be under the management of the defendant, and the accident is such as in the ordinary course of things does not happen, if those who have the management use the proper care, it affords reasonable evidence, in the absence of explanation by the defendant, that the accident arose from a want of care.
*174Snow v. Power Co., supra, quoting Newton v. Texas Co., 180 N.C. 561, 105 S.E. 433 (1920). The evidence need not preclude every inference other than that of defendant’s negligence before the doctrine of res ipsa can apply. Brandis, supra. “If the inference that [defendant’s] negligence caused the injury is more likely than other permissible inferences, the doctrine should apply.” Id.
Res ipsa loquitur does not shift the burden of proof to the defendant or require him to come forward with evidence to explain what happened. Byrd, Proof of Negligence in North Carolina: Part I. Res Ipsa Loquitur, 48 N.C.L. Rev. 452 (1970). Rather, where the doctrine is applicable, “the nature of the occurrence itself and the inferences to be drawn therefrom are held to supply the requisite degree of proof to carry the case to the jury and to enable the plaintiff to make out a prima facie case without direct proof of negligence.” Young v. Anchor Co., 239 N.C. 288, 79 S.E. 2d 785 (1954).
The evidence here viewed in the light most favorable to plaintiff tends to show: that the camper top was firmly attached to defendant’s truck by an employee of Triangle Campers in November 1980; that after that date, the truck was in the exclusive possession and control of defendant; and that 17 months after the camper top was attached to the truck, it became detached for some reason not explained and collided with plaintiffs automobile, thereby injuring plaintiff and damaging her automobile. Common experience shows that a camper top properly attached to a pickup truck does not ordinarily detach itself from the truck in the absence of negligence. Although it could possibly be inferred that the camper top was negligently constructed by the manufacturer or negligently installed by Triangle Campers, these inferences are weakened by the evidence showing that defendant drove the truck for a period of 17 months after the camper top was attached in windy weather, over bumpy roads, and past thousands of tractor/trailer trucks without any problems. The more logical and likely inference to be drawn from the evidence is that defendant was negligent in some respect in maintaining his vehicle by failing to see that the camper top remained securely attached.
We conclude that res ipsa loquitur is applicable in this case and that plaintiffs evidence pursuant to that doctrine is sufficient *175to go to the jury. Accordingly, we hold that it was error for the trial court to grant defendant’s motion for a directed verdict and that the judgment entered must be reversed.
Reversed.
Judges Arnold and Martin concur.